DETAILED ACTION
Response to Arguments
Applicants’ claim amendments and arguments in the reply filed on December 22, 2021 have been fully considered and are persuasive to the currently pending claims with respect to: 
		(i) the objections to the drawings, and
 		(ii) the previous 35 U.S.C. 112, first and second paragraph rejections
which are hereby withdrawn by the Examiner.  
	This application is now in condition for allowance.

Examiner's Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	 Authorization for this Examiner's amendment was given by Applicants’ representative Chad Billings (Reg. No. #48,917) in a phone interview conducted on February 4, 2022. 

Applicants have further agreed to amend the claims as follows:   



		a stationary scroll including a spiral wall portion erected on one side surface of an end plate; 
		an orbiting scroll that includes a spiral wall portion erected on one side surface of an end plate and is supported so as to perform orbital revolution movement while being prevented from self-rotation by the respective spiral wall portions being engaged with each other; and
		a discharge port through which compressed fluid is discharged; 
		an end-plate side stepped portion being provided on a one side surface of the end plate of one of the stationary scroll or the orbiting scroll, the end-plate side stepped portion being formed so that, along the spiral wall portion of the one of the stationary scroll or the orbiting scroll, a height of the end-plate side stepped portion increases toward a central side of the spiral wall portion of the one of the stationary scroll or the orbiting scroll and decreases toward an outer end side of the spiral wall portion of the one of the stationary scroll or the orbiting scroll; 			
		a wall-portion side stepped portion being provided on the spiral wall portion of the other of the stationary scroll or the orbiting scroll, the wall-portion side stepped portion being formed corresponding to the end-plate side stepped portion of the one of the stationary scroll or the orbiting scroll so that a height of the wall-portion side stepped portion decreases toward the central side of the spiral wall portion of the other of the stationary scroll or the orbiting scroll and increases toward the outer end side of the spiral wall portion of the other of the stationary scroll or the orbiting scroll; and 
scroll during a portion of a cycle of the orbital revolution movement after intake has ended, a capacity change rate of the first compression chamber [[the second compression chamber [[and the wall-side stepped portion during the cycle of the portion [[the first compression chamber [[higher [[in the second compression chamber [[
		wherein, during the cycle of the portion of the orbital revolution movement after the intake has ended, the first compression chamber [[the [[a]] pressure is made higher communicates with the discharge port before the second compression chamber [[made lower communicates with the discharge port. --

-- 6. (Currently Amended) A scroll compressor comprising: 
		a stationary scroll including a spiral wall portion erected on one side surface of an end plate; 
		an orbiting scroll that includes a spiral wall portion erected on one side surface of an end plate and is supported so as to perform orbital revolution movement 
		a discharge port through which compressed fluid is discharged; 
		an end-plate side stepped portion being provided on a one side surface of the end plate of each of the stationary scroll and the orbiting scroll, the end-plate side stepped portion being formed so that, along the spiral wall portion of each of the stationary scroll and the orbiting scroll, a height of the end-plate side stepped portion increases toward a central side of the spiral wall portion of each of the stationary scroll and the orbiting scroll and decreases toward an outer end side of the spiral wall portion of each of the stationary scroll and the orbiting scroll; 
		a wall-portion side stepped portion being provided on the spiral wall portion of each of the stationary scroll and the orbiting scroll, the wall-portion side stepped portion for the stationary scroll being formed corresponding to the end-plate side stepped portion for the orbiting scroll so that a height of the wall-portion side stepped portion for the stationary scroll decreases toward the central side of the spiral wall portion of the stationary scroll and increases toward the outer end side of the spiral wall portion of the stationary scroll, and the wall-portion side stepped portion for the orbiting scroll being formed corresponding to the end-plate side stepped portion for the stationary scroll so that a height of the wall-portion side stepped portion for the orbiting scroll decreases toward the central side of the spiral wall portion of the orbiting scroll and increases toward the outer end side of the spiral wall portion of the orbiting scroll; 			the height of the end-plate side stepped portion of one of the 
		a pair of compression chambers including a first compression chamber and a second compression chamber being formed between the stationary scroll and the orbiting scroll during a portion of a cycle of the orbital revolution movement after intake has ended, a capacity change rate of the first compression chamber [[the second compression chamber [[and the wall-side stepped portion during the cycle of the portion [[the first compression chamber [[higher [[in the second compression chamber [[
		wherein, during the cycle of the portion of the orbital revolution movement after the intake has ended, the first compression chamber [[the [[made higher communicates with the discharge port before the second compression chamber [[made lower communicates with the discharge port. –

-- 7. (Canceled) --
-- 8. (Canceled) --

Allowable Subject Matter
Claims 5 and 6 are pending and allowed.

Reasons for Allowability
The following is an examiner’s statement of reasons for allowance:
			Independent Claim 5 taken either individually or in combination with other prior art of record fails to teach or render obvious Applicants’ scroll compressor as claimed including:   
				“a pair of compression chambers including a first compression chamber and a second compression chamber being formed between the stationary scroll and the orbiting scroll during a portion of a cycle of the orbital revolution movement after intake has ended, a capacity change rate of the first compression chamber is made different from a capacity change rate of the second compression chamber by the end-plate side stepped portion and the wall-side stepped portion during the cycle of the portion of the orbital revolution movement so that pressure in the first compression chamber is made higher from pressure in the second compression chamber at a swivel angle at which the fluid is discharged,
		wherein, during the cycle of the portion of the orbital revolution movement after the intake has ended, the first compression chamber in which the pressure is made higher communicates with the discharge port before the second communication chamber in which the pressure is made lower communicates with the discharge port” is not shown or rendered over the prior art of record.  

			“the height of the end-plate side stepped portion of one of the stationary scroll or the orbiting scroll being higher than the height of the end-plate side stepped portion of the other of the stationary scroll or the orbiting scroll; and 
			a pair of compression chambers including a first compression chamber and a second compression chamber being formed between the stationary scroll and the orbiting scroll during a portion of a cycle of the orbital revolution movement after intake has ended, a capacity change rate of the first compression chamber is made different from a capacity change rate of second compression chamber by the end-plate side stepped portion and the wall-side stepped portion during the cycle of the portion of the orbital revolution movement so that pressure in the first compression chamber is made higher from pressure in the second compression chamber at a swivel angle at which the fluid is discharged; 
		wherein, during the cycle of the portion of the orbital revolution movement after the intake has ended, the first compression chamber in which the pressure is made higher communicates with the discharge port before the second communication chamber in which the pressure is made lower communicates with the discharge port” is not shown or rendered over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/PAUL THIEDE/
Examiner, Art Unit 3746	
Monday February 7, 2022

	
/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746